Exhibit 10.3

INSURANCE SHARING AGREEMENT

Dated as of May 31, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

1.

  

Insurance Procurement

     1      1.1      Duty of Manager      1      1.2      Policy Type      1  
   1.3      Considerations      2      1.4      Binding Effect      2      1.5  
   Reliance Upon Broker      2      1.6      Presentation of Claims      2  

2.

  

Existing Policies; Reimbursement

     2      2.1      Existing Policies      2      2.2      Reimbursement      2
 

3.

  

Allocation of Costs and Proceeds

     3      3.1      Cost of Separate Insurance      3      3.2      Cost of
Common Benefit Insurance      3      3.3      Remittance of Separate Insurance
Proceeds      3      3.4      Remittance of Common Benefit Insurance Proceeds   
  3  

4.

  

Payment of Costs

     4  

5.

  

Term; Termination

     4  

6.

  

General Provisions

     5      6.1      Independent Contractor      5      6.2      Notices      5
     6.3      Attorneys’ Fees      5      6.4      Non-Assignability      5     
6.5      Amendments      5      6.6      Counterparts      5      6.7     
Governing Law      6      6.8      Cooperation      6      6.9      Waiver of
Rights      6      6.10    Successors and Assigns      6      6.11   
Subordination      6      6.12    Further Assurance      6  

 

i



--------------------------------------------------------------------------------

INSURANCE SHARING AGREEMENT

THIS PROPERTY INSURANCE SHARING AGREEMENT (this “Agreement”) is entered into as
of May 31, 2018 by and among SPIRIT REALTY, L.P., a Delaware limited partnership
(“Manager”), SPIRIT REALTY CAPITAL, INC., a Maryland corporation (together with
its subsidiaries, “Spirit”), and SPIRIT MTA REIT, a Maryland real estate
investment trust (together with its subsidiaries, “SMTA”). Spirit and SMTA are
each referred to as an “Insured Entity” and, collectively, as the “Insured
Entities”.

Recitals

WHEREAS, in connection with the proposed spin-off by Spirit of certain assets
and liabilities to Spirit’s common stockholders, Manager, Spirit and SMTA will
engage in certain restructuring transactions (“Restructuring Transactions”)
resulting in each of Spirit and SMTA, directly or indirectly, owning or leasing
certain land and improvements (collectively, the “Projects”) upon the
consummation of the Restructuring Transactions,; and

WHEREAS, subject to, and upon the consummation of, the Restructuring
Transactions, the Insured Entities desire to appoint Manager as their agent and
representative in connection with the matters set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Manager and Insured Entities
hereby agree as follows:

1. Insurance Procurement.

1.1 Duty of Manager. Subject to, and upon the consummation of, the Restructuring
Transactions, the Insured Entities hereby appoint Manager as their agent and
representative to procure and continue in force on behalf of the Insured
Entities such policies of insurance on the Projects as Manager shall determine
to be necessary or appropriate from time to time; provided, however, that such
policies of insurance shall at all times materially comply with any requirements
by lenders or lessors of the Insured Entities as set forth in any deeds of
trust, mortgages and other secured loan documents or instruments, security
agreements, ground or other leases and other loan, lease or guaranty agreements,
documents or instruments as the Insured Entities may enter into with respect to
the Projects from time to time, and which will be provided by the Insured
Entities to Manager in accordance with Section 1.3 hereof. The Insured Entities
agree that such policies of insurance may include, without limitation, general
liability, automobile liability, umbrella liability, property and environmental
liability policies.

1.2     Policy Type. Manager has the authority to procure and maintain on behalf
of the Insured Entities or an Insured Entity, as the case may be, (i) separate
policies of insurance (“Separate Insurance”) with respect to (A) one or any
group of Projects owned or leased, directly or indirectly, solely by Spirit or
SMTA, respectively, and (B) director and officer liability, and (ii) blanket
policies of insurance (“Common Benefit Insurance”) with respect to any group of
Projects owned or leased, directly or indirectly, by Spirit and SMTA, in each
case in accordance with this Agreement. All insurance policies procured and
maintained by Manager hereunder shall be issued by financially sound and
responsible insurance companies and shall insure both the owner or the lessor of
the insured Project and Manager, as the case may be.

 

1



--------------------------------------------------------------------------------

1.3 Considerations. Subject to Section 1.6 below, any determination to be made
by Manager pursuant to Sections 1.1 and 1.2 above shall be based upon, in
addition to such other factors and considerations as Manager may deem to be
appropriate, (i) the nature and amount of insurance coverage maintained with
respect to similar properties and industries located in the areas in which the
Projects are located, (ii) insurance requirements set forth in third-party
agreements, including, but not limited to, leases and loan agreements, documents
and instruments entered into with respect to the respective Projects and
(iii) the condition of, and limitations imposed by, the insurance underwriting
market with respect to the availability of insurance coverage. In connection
with the foregoing, each Insured Entity agrees that it shall provide to Manager
promptly upon request a true and complete copy of each mortgage, loan, lease,
security agreement and/or other third party agreement, document and instrument
to which such Insured Entity is a party and which contains any insurance
requirement with respect to the Projects owned or leased by such Insured Entity.

1.4 Binding Effect. The exercise in good faith of all discretion conferred upon
Manager pursuant to the terms of this Agreement shall be binding upon each of
the Insured Entities.

1.5 Reliance Upon Broker. Each Insured Entity authorizes and directs Manager to
employ one or more nationally recognized insurance brokerage firms to assist in
the performance of its duties hereunder, and Manager shall be entitled to rely
in good faith upon any advice given by such brokerage firms with respect to
availability of coverages, rates, policy terms, allocations of premiums and
coverages, the insurable value of each of the Projects and other similar
matters.

1.6 Presentation of Claims. The Insured Entity owning or leasing an affected
Project shall inform Manager in writing as soon as reasonably practicable after
an event giving rise to a claim for payment of insured losses. Manager shall
then promptly present such claim for payment of insured losses to insurance
carriers, pursue such claim until final resolution and take other similar
actions as Manager determines are reasonably necessary. Each Insured Entity
authorizes Manager to employ independent insurance adjusters and other
independent contractors as may be reasonably necessary or required by the terms
of the applicable insurance policy to effect loss recovery. To the extent the
cost thereof is not paid by the insurers, such cost shall be borne as set forth
in Section 3.1 below.

2. Existing Policies; Reimbursement.

2.1 Existing Policies. Manager shall use commercially reasonable efforts to add
SMTA as a named insured under Spirit’s existing general liability, automobile
liability, umbrella liability, property liability and premise environmental
liability policies (each, an “Existing Policy”), effective upon the consummation
of the Restructuring Transactions, until the expiration of the current term of
each such Existing Policy. The remittance of insurance proceeds to the Insured
Entities under an Existing Policy shall be made at the times and in the manner
set forth in Section 3.4 below.

2.2 Reimbursement. SMTA will reimburse Spirit for (i) SMTA’s pro rata share of
the premiums and other costs for each Existing Policy to which SMTA is added as
a named insured in accordance with the methodology shown on Schedule 1 attached
hereto, and (ii) the premiums paid by Spirit on behalf of SMTA under the
existing director and officer liability insurance policy for SMTA, in each case,
within 60 days of the Effective Date (as defined in the Separation and
Distribution Agreement, dated as of May 21, 2018, by and between Spirit and
SMTA).

 

2



--------------------------------------------------------------------------------

3. Allocation of Costs and Proceeds.

From and after the expiration of any relevant Existing Policy, the payment of
premiums and other costs by, and remittance of insurance proceeds to, the
Insured Entities under Separate Insurance and Common Benefit Insurance shall be
made at the times and in the manner set forth in this Section 3.

3.1 Cost of Separate Insurance. From and after the expiration of any relevant
Existing Policy, the premiums and other costs for Separate Insurance, if any,
procured and maintained by Manager hereunder shall be paid by the respective
Insured Entity named as the insured under such Separate Insurance. Any costs or
expenses incurred by Manager with respect to the presentation or pursuit of
claims under any such Separate Insurance or with respect to Manager’s assistance
in the presentation and pursuit of such claims shall be paid by the respective
Insured Entity.

3.2 Cost of Common Benefit Insurance. From and after the expiration of any
relevant Existing Policy, the premiums, broker fees and other costs for Common
Benefit Insurance, if any, procured and maintained by Manager hereunder with
respect to any Projects owned or leased, directly or indirectly, by Spirit and
SMTA shall be paid by the Insured Entities in accordance with the methodology
shown on Schedules 2-6 attached hereto. Any costs or expenses incurred by
Manager with respect to the presentation or pursuit of claims under any Common
Benefit Insurance shall, if such claims are pursued for the benefit of only one
Insured Entity, be paid by such Insured Entity and, if such claims are pursued
for the benefit of more than one Insured Entity, be paid by the relevant Insured
Entity (a) if Insurance Proceeds (defined below) are remitted to the Insured
Entities with respect to insured losses or damages from an event or casualty
covered by Common Benefit Insurance, in proportion to their respective share of
the Insurance Proceeds from Common Benefit Insurance as set forth in Section 3.4
below and (b) if Insurance Proceeds are not remitted to the Insured Entities
with respect to insured losses or damages from an event or casualty covered by
Common Benefit Insurance, in proportion to their respective share of the premium
cost for Common Benefit Insurance as set forth in the immediately preceding
sentence of this Section 3.2.

3.3 Remittance of Separate Insurance Proceeds. Insurance proceeds, net of any
deductible or exclusion (“Insurance Proceeds”), with respect to insured losses
or damages from an event or casualty covered by Separate Insurance shall be
remitted solely to the respective Insured Entity named as the insured under such
Separate Insurance.

3.4 Remittance of Common Benefit Insurance Proceeds. Insurance Proceeds with
respect to insured losses or damages from an event or casualty covered by Common
Benefit Insurance shall be remitted to the Insured Entities as follows, subject
to adjustment in accordance with Section 3.4(c):

(a) If one Project sustains insured losses or damages from the same event or
casualty covered by Common Benefit Insurance, Insurance Proceeds with respect to
such insured losses or damages shall be remitted to the Insured Entity owning or
leasing such Project;

 

3



--------------------------------------------------------------------------------

(b) If more than one Project sustains insured losses or damages from an event or
casualty covered by Common Benefit Insurance, Insurance Proceeds with respect to
such insured losses or damages shall be remitted to the Insured Entities owning
or leasing such Projects; provided that such Insurance Proceeds shall be
remitted to each such Insured Entity so that the proportion of such Insurance
Proceeds received by each such Insured Entity equals a fraction, the numerator
of which is the insured losses or damages sustained by the Projects owned or
leased by each such Insured Entity and the denominator of which is the aggregate
insured losses or damages sustained by all Projects owned or leased by both such
Insured Entities; and

(c) If Insurance Proceeds are remitted to the Insured Entities pursuant to
Sections 3.4(a) and/or (b) for insured losses or damages from more than one
event or casualty covered by Common Benefit Insurance, at the end of each
calendar year during the existence of a Common Benefit Insurance and, in the
year of termination of such Common Benefit Insurance, upon termination of such
Common Benefit Insurance, the Insured Entities agree to make or receive
payments, without interest, amongst themselves as necessary so that the
proportion of such Insurance Proceeds received by each such Insured Entity
during the existence of the Common Benefit Insurance date equals a fraction, the
numerator of which is the insured losses or damages sustained by the Projects
owned or leased by each such Insured Entity through such date of determination
and the denominator of which is the aggregate insured losses or damages
sustained by all Projects owned or leased by all such Insured Entities during
the existence of the Common Benefit Insurance through such date of
determination.

4. Payment of Costs.

The Insured Entities each hereby direct Manager, as soon as practicable after
the receipt of each premium notice for any policy of insurance procured or
maintained by Manager hereunder and the receipt of any invoice for any other
item of cost related to such policy of insurance, to give written notice to the
Insured Entities of the amount of such premium or invoice allocable to each such
Insured Entity as determined pursuant to Sections 3.1 and 3.2 above. Not less
than five (5) business days prior to the last date for payment without penalty
stated in such premium notice or invoice, each Insured Entity shall pay to
Manager, or to the insurance broker or insurance company, as directed by
Manager, its allocable share of the amount of such premium or invoice, or the
entire premium or invoice, in the case of Separate Insurance. Manager shall be
entitled to finance the cost of any Common Benefit Insurance obtained hereunder
over the policy period of such Common Benefit Insurance, in which case the costs
thereof for which the Insured Entities are responsible shall include all
interest, fees and other costs of such financing. Manager shall notify the
Insured Entities of the periodic payments required under such financing and each
Insured Entity shall pay its allocable share thereof not less than five
(5) business days prior to the date each such payment is due.

5. Term; Termination.

(a) Unless the parties hereto agree otherwise, this Agreement shall be effective
upon, the consummation of the Restructuring Transactions until the date that is
three years after the date hereof (the “Original Term”). At the expiration of
the Original Term, this Agreement shall be deemed renewed automatically each
year for an additional one-year period. Each of the Manager and the Insured
Entities shall be entitled to withdraw from this Agreement upon thirty (30) days
prior written notice to the other parties. Notwithstanding the foregoing, this
Agreement shall terminate automatically upon the termination of the Asset
Management Agreement, dated May 31, 2018, between SMTA and Manager.

 

4



--------------------------------------------------------------------------------

(b) At least 30 (thirty) days before the expiration date of each policy of
insurance (such expiration date, the “Reallocation Date”), Manager shall notify
each Insured Entity of the premium allocations for the period beginning on the
Reallocation Date (the “Following Period”), specifying such allocations in the
form shown on Schedules 2-6 hereto. Such allocations shall replace and supersede
in their entirety Schedules 2-6 for such Following Period.

(c) Upon termination of this Agreement pursuant to Section 5(a), each Insured
Entity shall, notwithstanding anything to the contrary contained herein,
negotiate in good faith to equitably separate the policies of insurance on the
Projects that constitute Common Benefit Insurance, including the equitable
resolution of (i) the payment of premiums and other costs by the Insured
Entities under Common Benefit Insurance pursuant to Sections 3.2 and (ii) the
remittance of insurance proceeds to the Insured Entities under Common Benefit
Insurance pursuant to Section 3.4.

6. General Provisions.

6.1 Independent Contractor. It is expressly understood and agreed that Manager
acts as an independent contractor in performance of its duties as described
herein.

6.2 Notices. All notices, demands, consents and reports provided for in this
Agreement shall be in writing and shall be personally served or sent by
certified or registered mail, return receipt requested, postage prepaid to the
Insured Entities at 2727 North Harwood Street, Suite 300, Dallas, Texas 75201,
or to such other address as each Insured Entity may provide to the other by
written notice. For purposes of this Agreement, notices will be deemed to have
been given upon personal delivery thereof or forty-eight (48) hours after having
been deposited in the United States mail, postage prepaid and properly
addressed.

6.3 Attorneys’ Fees. If any suit, action or proceeding is instituted in
connection with any controversy arising out of this Agreement, the prevailing
party shall be entitled to recover, in addition to costs, such sum as the court
may adjudge reasonable as attorneys’ fees in such suit, action or proceeding and
on any appeal from any judgment or decree entered therein.

6.4 Non-Assignability. This Agreement and the rights and obligations hereunder,
shall be fully assignable by the Manager to an affiliate thereof. This Agreement
and the rights and obligations hereunder shall not be assignable by any other
party hereto without the written consent of all of the other parties hereto.
Provided, however, that the foregoing shall not extend to assignments required
by any insurance carrier in any matter relating to subrogation and shall not
extend to an assignment by any Insured Entity in connection with a sale or
financing of a Project or a portion thereof.

6.5 Amendments. Except as otherwise provided herein all amendments to this
Agreement shall be in writing and executed by the party to be charged.

6.6 Counterparts. This Agreement may be executed in one or more counterparts,
which, when taken together, shall constitute one original.

 

5



--------------------------------------------------------------------------------

6.7 Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York,
notwithstanding any New York or other conflict-of-law provisions to the
contrary.

6.8 Cooperation. The Insured Entities shall furnish such information and
reasonable assistance in presenting or prosecuting any claim for payment under a
policy of insurance procured or maintained by Manager hereunder as may be
reasonably requested by Manager.

6.9 Waiver of Rights. The failure of any Insured Entity to seek redress for
violation, or to insist upon the strict performance of any covenant, agreement,
provision or condition of this Agreement, shall not constitute a waiver of the
terms of such covenant, agreement, provision or condition at any subsequent
time, or of the terms of any other covenant, agreement, provision or condition
contained in this Agreement.

6.10 Successors and Assigns. This Agreement and each of the provisions hereof
shall be binding upon and inure to the benefit of the Insured Entities hereto
and their respective heirs, executors, administrators, successors and assigns,
subject to Section 6.4 above.

6.11 Subordination. This Agreement shall be and remain absolutely and
unconditionally subordinate to any valid recorded deed of trust on each Project
or any part thereof and to any ground lease or other lease of a Project to an
Insured Entity whether already or hereafter recorded.

6.12 Further Assurance. The Insured Entities hereby agree to take such further
action and to execute such other and further documents as may be reasonably
necessary to carry out the purposes of this Agreement.

[Signature Pages Follow]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Insured Entities have executed this Insurance Sharing
Agreement as of the day and year first above written.

 

SPIRIT REALTY CAPITAL, INC.,

a Maryland corporation

By:  

/s/ Michael Hughes

  Name: Michael Hughes   Title: Executive Vice President, Chief Financial
Officer

SPIRIT MTA REIT,

a Maryland real estate investment trust

By:  

/s/ Ricardo Rodriguez

  Name: Ricardo Rodriguez   Title: Chief Executive Officer, President, Chief
Financial Officer and Treasurer

[Signature page to Insurance Sharing Agreement]



--------------------------------------------------------------------------------

The undersigned hereby agrees to perform and comply with its obligations and
duties under the foregoing Insurance Sharing Agreement.

“MANAGER”

SPIRIT REALTY, L.P.,

a Delaware limited partnership

 

By:   Spirit General OP Holdings, LLC,   a Delaware limited liability company,
its general partner   By:  

/s/ Ken Heimlich

    Name: Ken Heimlich     Title: Executive Vice President

[Signature page to Insurance Sharing Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Premium Allocation – Interim Period

General Liability

Total unamortized premium balance, including all surcharges, taxes, policy fees
and broker commissions, multiplied by the percentage that represents SMTA’s
square footage to total square footage.

Example: Assuming an effective date for the spin-off related to the
Restructuring Transactions referred to in the preamble to this Agreement
(“Spin-off Effective Date”) of 5/31/18, total unamortized premium balance is
$83,739. SMTA’s square footage is 42.44% of total square footage, therefore, the
allocation is $35,539.

Automobile Liability

Neither SMTA nor SRC has any owned autos. The policy premium, including all
surcharges, fees, taxes, policy fees and broker commissions, is for Hired and
Non-Owned Liability, which is primarily for autos rented for business by
employees and for employees using their own autos for business purposes. Since
SMTA has no employees, no allocation is needed.

Umbrella Liability

Total unamortized premium balance, including all surcharges, taxes, policy fees
and broker commissions, multiplied by the percentage that represents SMTA’s
square footage to total square footage.

Example: Assuming a Spin-off Effective Date of 5/31/18, total unamortized
premium balance is $24,154. SMTA’s square footage is 42.44% of total square
footage, therefore, the allocation is $10,251.

Property

Total unamortized premium balance, including all surcharges, taxes, policy fees
and broker commissions, multiplied by the percentage that represents SMTA’s
insured property values to total insured property values.

Example: Assuming a Spin-off Effective Date of 5/31/18, total unamortized
premium balance is $211,875. SMTA’s insured property values are 13.53% of total
insured property values, therefore, the allocation is $28,666.

Premises Environmental Liability

Total unamortized premium balance, including all surcharges, taxes, policy fees
and broker commissions, multiplied by the percentage that represents SMTA’s
proportionate share of the balance, based on a premium by category/industry
type, which is multiplied by the number of locations in each category.



--------------------------------------------------------------------------------

Example: Assuming a Spin-off Effective Date of 5/31/18, total unamortized
premium balance is $277,891. SMTA’s proportionate share is 33.6% of the balance,
based on the sum of the individual premiums by category.

 

  •   Single-tenant retail, grocery or restaurant – 200 at $400 each

 

  •   Office or medical – 589 at $500 each

 

  •   Carwash, gas station, auto dealership or auto repair shop – 98 at $750
each

 

  •   Industrial or manufacturing – 11 at $1,000 each

Using this methodology, total SMTA premium for the term would be $459,000, or
33.6% of the total premium of $1,366,070 paid by Spirit for the full term.
Therefore, SMTA will be allocated $93,414 for the interim period.



--------------------------------------------------------------------------------

SCHEDULE 2

Premium Allocation – General Liability Policy

Total annual policy premium, including all surcharges, taxes, policy fees and
broker commissions, multiplied by the percentage that represents the SMTA square
footage to total square footage, based on the schedule provided to carriers in
the renewal submission. The remainder is allocated to Spirit.

Example: Total premium is $335,000. Total square feet insured at time of renewal
submission is 44,000,000. SMTA owns 19,800,000 square feet, or 45% of the total.
Total premium of $335,000 multiplied by 45% equals $150,750. The remainder is
allocated to Spirit.



--------------------------------------------------------------------------------

SCHEDULE 3

Premium Allocation – Automobile Liability

Neither SMTA nor Spirit has any owned autos. The policy premium, including all
surcharges, fees, taxes, policy fees and broker commissions, is for Hired and
Non-Owned Liability, which is primarily for autos rented for business by
employees and for employees using their own autos for business purposes. Since
SMTA has no employees, the full annual premium will be allocated to Spirit.



--------------------------------------------------------------------------------

SCHEDULE 4

Premium Allocation – Umbrella Liability

Total annual policy premium, including all surcharges, taxes, policy fees and
broker commissions, multiplied by the percentage that represents the SMTA square
feet to total square feet, based on the schedule provided to carriers in the
renewal submission. The remainder is allocated to Spirit.

Example: Total premium is $97,000. Total square feet insured at time of renewal
submission is 44,000,000. SMTA owns 19,800,000 square feet, or 45% of the total.
Total premium of $97,000 multiplied by 45% equals $43,650. The remainder is
allocated to Spirit.



--------------------------------------------------------------------------------

SCHEDULE 5

Premium Allocation – Property

Total annual policy premium, including all surcharges, taxes, policy fees and
broker commissions, multiplied by the percentage that represents the SMTA
property values insured to total property values insured, based on the schedule
provided to carriers in the renewal submission. The remainder is allocated to
Spirit.

Example: Total premium is $600,000. Total property values insured at time of
renewal submission are $30,000,000. SMTA property values insured are $10,000,000
or 33.3% of total property values insured. Total premium of $600,000 multiplied
by 33.3% equals $199,800. The remainder is allocated to Spirit.



--------------------------------------------------------------------------------

SCHEDULE 6

Premium Allocation – Environmental Liability

Total annual policy premium, including all surcharges, taxes, policy fees and
broker commissions, is based on a premium per occupancy type multiplied by the
number of properties that fall within each occupancy category. The SMTA
allocation will be the sum of each premium for each property, based on the
premium per occupancy. The remainder is allocated to Spirit.

Example: Total premium is $900,000. The premiums by occupancy type are shown
below.

 

Single-tenant retail, grocery or restaurant with no historical uses of concern:

   $ 400  

Single-tenant retail, grocery or restaurant with historical uses of concern:

   $ 600  

Commercial office or medical office:

   $ 500  

Industrial or Manufacturing:

   $ 1,000  

Multi-family residential:

   $ 30 per unit  

Carwash, gas station, auto dealership or automobile repair shop:

   $ 750  

Multi-tenant retail shoping center or strip mall:

   $ 500  

Vacant land with no historical uses of concern:

   $ 25 per acre  

SMTA has 400 single-tenant retail properties with no historical uses of concern,
300 restaurants with no historical uses of concern, 100 grocery stores with no
historical uses of concern and 100 medical offices.

The premiums by category are $160,000 (400 X $400); $120,000 (300 X $400);
$40,000 (100 X $400); and $50,000 (100 X $500) for a total of $370,000.